I114th CONGRESS2d SessionH. R. 6398IN THE HOUSE OF REPRESENTATIVESNovember 29, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide for the inclusion of unmarried women in the criteria for awarding a grant to a women’s business center. 
1.Inclusion of unmarried women in grant criteriaSection 29(f)(3) of the Small Business Act (15 U.S.C. 656(f)(3)) is amended by inserting , including those who are not married after disadvantaged.   